Citation Nr: 0401794	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for high cholesterol 
(hyperlipidemia).

4.  Entitlement to service connection for a bilateral 
shoulder condition (claimed as rotator cuff, tendonitis).

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a foot condition.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

8.  Entitlement to an increased evaluation for a scar of the 
left hand, currently rated as noncompensable.    


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

Also certified for appeal was the issue of service connection 
for a bilateral knee condition; however, in an attachment to 
his substantive appeal dated in October 2003, the veteran 
specifically stated that he was withdrawing this claim.  
Accordingly, that issue is not in appellate status at this 
time and will not be considered by the Board.  38 C.F.R. 
§ 20.204.


REMAND

In a statement by the veteran, received in November 2002, the 
veteran stated that he had continued to receive treatment at 
the VA Medical Center in Memphis, Tennessee.  He also stated 
that he had received treatment at a VA Medical Center in 
Newport News, Virginia (which it must be assumed is the 
Hampton VA Medical Center).  The Board notes that the record 
contains treatment records from both facilities, however, 
although the RO made requests for records from the Hampton VA 
Medical Center subsequent to the veteran's November 2002 
statement, no attempt to obtain further records from the VA 
Medical Center in Memphis has been made.  Under Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), VA treatment records 
are considered to be constructively included within the 
record.  

Furthermore, the veteran has not been afforded a VA 
examination in order to assess the current severity of his 
service-connected scar of the left hand.  The Board notes 
that the rating criteria for scars was amended in 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  The veteran's 
appeal post-dates the effective date of this legislative 
change.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This is to specifically include 
informing the veteran of what evidence or 
information is necessary in order for the 
veteran to be awarded service connection 
for his claims as well as what the 
evidence must show in order for him to be 
awarded a higher rating for his scar of 
the left hand.    

2.  The RO should request all treatment 
records not already associated with the 
veteran's claims folder from the VA 
Medical Centers in Nashville, Tennessee, 
and Hampton, Virginia.  Thereafter, these 
records should be associated with the 
veteran's claims folder. 

3.  The RO should schedule the veteran 
for a VA examination in order to assess 
the current severity of the veteran's 
service-connected scar of the left hand.  
The examiner should provide a 
measurement, in square inches, of the 
area encompassed by the scar.  The 
examiner should also provide findings 
pertaining to the presence or absence of 
soft tissue damage, frequent loss of 
covering of skin over the scar, 
objectively demonstrated pain on 
palpation, and whether such results in 
limitation of motion of the part 
affected.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

4.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI		
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




